Citation Nr: 1515614	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-26 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for metatarsalgia of the toes of both feet.  

2. Entitlement to an extension (beyond April 30, 2012) of a temporary total convalescence rating for surgical treatment of the metatarsalgia of the toes of both feet.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to June 1984 and from October 1984 to May 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania VA Regional Office (RO).  Specifically, a June 2011 rating decision denied an increased rating for the Veteran's metatarsalgia of the toes of both feet, and a July 2012 rating decision continued the denial after additional evidence and argument were considered.  

A January 2012 rating decision also granted a temporary evaluation of 100 percent from November 18, 2011, through April 30, 2012, based on surgical treatment of the Veteran's metatarsalgia of the toes of the right foot necessitating convalescence.  The 100 percent rating assigned for this period of time is not in dispute, and not at issue herein.  However, the Veteran has argued that the temporary total convalescence rating should have been extended beyond April 30, 2012, because he subsequently had surgical treatment for his metatarsalgia of the toes of the left foot.  As this was addressed in the August 2013 statement of the case (SOC), which was then perfected with the filing of a VA Form 9, substantive appeal, in September 2013, the Board finds that this issue is properly on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Regarding the issue of entitlement to TDIU, in various statements, the Veteran has asserted that his service-connected disability impacts his employability.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Dalton v. Nicholson, 21 Vet. App. 23, 33 (2007).  In light of Rice, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.

In May 2014, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.

At the May 2014 Travel Board hearing, the Veteran argued that in addition to his service-connected metatarsalgia of the toes of both feet, he should also be service-connected for disabilities related to his feet and ankles.  The Veteran was previously denied service connection for a bilateral ankle condition (claimed as a bilateral foot condition) in May 2005; he did not appeal.  In light of the Veteran's more recent contentions, the issues of entitlement to service connection for a foot disability other than metatarsalgia of the toes of both feet and for a bilateral ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's metatarsalgia of the toes of both feet has been manifested by pain, numbness, and the use of orthotics; functional impairment or other findings which approximate a moderate or moderately severe foot injury has not been shown.

2. The surgical treatments to the right and left foot on November 18, 2011, and on February 22, 2012, respectively, are not shown to have required convalescence beyond April 30, 2012.  

3. The percentage requirements for a TDIU rating under section 4.16(a) of VA regulations have not been met, and the Veteran's service-connected metatarsalgia of the toes of both feet are not shown to be of such nature and severity as to preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for metatarsalgia of the toes of both feet is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 5299-5279 (2014).

2. Extension beyond April 30, 2012, of a temporary total convalescence rating following a right foot surgery on November 18, 2011, and a left foot surgery on February 22, 2012, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).  

3. The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  March 2011, June 2012, and November 2013 letters sent to the Veteran provided him with compliant notice.  
Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the report of an April 2011 VA examination; the report of a December 2013 Disability Benefits Questionnaire (DBQ), with a February 2014 addendum medical opinion; VA treatment records; evidence submitted by the Veteran, including his lay statements; and the transcript of the May 2014 Travel Board hearing before the undersigned.  The Veteran and his representative have not identified any outstanding relevant evidence.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the May 2014 hearing the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Notably, during the hearing, the Veteran indicated initially that he was thinking about seeking private medical treatment for his feet.  The undersigned offered to hold the record open in order for the Veteran to submit any additional evidence that might be generated as a result of him seeking private medical treatment; however, after some discussion, the Veteran stated that he would "rather stay with the VA."  See May 2014 Board hearing transcript, p. 11.  As a result, the record was not held open but the Veteran was nevertheless encouraged to submit any additional evidence he might have prior to the issuance of a decision in his case.  See id., p. 12.  Additional evidence or argument has not been received subsequent to the May 2014 Board hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. 
Merits Determination

1. Metatarsalgia of the toes of both feet.

The Veteran is currently assigned a 10 percent rating for his service-connected metatarsalgia of the toes of both feet.  He filed a claim for an increased rating that was received in February 2011.  

During the pendency of the appeal for an increased rating, the Veteran was assigned a 100 percent rating for the six months following his initial surgical treatment of the metatarsalgia of the toes of both feet, and a 10 percent rating thereafter.  The temporary total convalescent rating assigned for the period November 18, 2011, through April 30, 2012, is not in dispute and not at issue herein.  Accordingly, the focus of this decision will be on whether at any time during the appeal period from February 2010 to November 18, 2011, and from May 1, 2012, the Veteran's metatarsalgia of the toes of both feet has warranted a rating in excess of 10 percent.

a. Basic disability rating law.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

The Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  

b. Rating criteria for metatarsalgia of the toes of both feet.

The Veteran's metatarsalgia of the toes of both feet has been rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DCs 5299-5279.  The hyphenated codes are intended to show that the Veteran's service-connected disability is rated by analogy as bilateral anterior metatarsalgia (Morton's disease) under DC 5279.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Under DC 5279, a 10 percent rating is warranted for both unilateral and bilateral anterior metatarsalgia (Morton's disease).  As this is the maximum (and only) rating available under DC 5279, the Board will consider whether the Veteran warrants a higher rating under any other analogous diagnostic codes for the foot.  38 C.F.R. § 4.71a.  

Under 5283, a 10 percent rating is warranted for moderate malunion of or nonunion of the tarsal or metatarsal bones.  If the disability is moderately severe or severe, it warrants a 20 percent or 30 percent rating, respectively.  Under DC 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  Other foot injuries that are moderately severe or severe are assigned a 20 percent or 30 percent rating, respectively.  The notes to DC 5283 and 5284 state that a 40 percent rating will be assigned when there is actual loss of use of the foot.  38 C.F.R. § 4.71a.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6.

c. Application of criteria in this case.

Turning to the merits of the claim, VA podiatry consultation notes dated in February and May 2011 show assessments of the Veteran's bilateral feet.  Collectively, he complained of chronic and dull pain in the dorsum of his feet as well as the lateral ankles.  He stated that they hurt mostly when he walked and that they throbbed when his feet were at rest.  He also indicated that the pain was experienced mostly at his first metatarsophalangeal joint (MTPJ) and at the dorsal bony prominence, bilaterally.  On physical examination, the following conditions were noted bilaterally:  forefoot varus, pes cavus, limited dorsiflexion and plantarflexion at the first MTPJ, rigid lateral deviation of the hallux, dorsal spurring at the first metatarsal bone, dorsal exostosis located at the navicular-medial cuneiform joint, and flexible clawtoe deformity at digits 2-4.  Tenderness was also noted when palpating the plantar surface of the lateral forefoot, the lateral ankle with inversion, the dorsal surface at the first MTPJ, and the dorsal surface of the navicular-medial cuneiform joint.  

At an April 2011 VA examination, the Veteran reported chronic achy and dull pain in the dorsum of his feet and over the bilateral first MTPJ joints.  He stated that they were present all the time, but worsened if he walked or stood for 15 minutes.  They also throbbed for about 5 minutes after walking or standing for more than 15 minutes.  He further indicated that he no longer ran, jumped, or climbed because of the pain, and had difficulty performing squatting exercises because of the pain.  Other than the use of orthotics in his shoes, the Veteran stated that he did not take any medication for his feet nor had he undergone any therapy for his feet.  

On physical examination, the Veteran's demonstrated normal ranges of motion for both active and passive ranges of motion in both feet.  There was no objective evidence of painful motion, weakness, instability, tenderness or edema.  There was also no evidence of abnormal weight-bearing, as he had no callus formation, breakdown, or unusual shoe pattern for either foot.  The Achilles tendon was midline for both feet.  He did not have flat feet of either feet, but he did have pes cavus.  There was no obvious pain on manipulation of both feet.  

Metatarsalgia of the bilateral feet with bilateral degenerative changes of the bilateral feet was diagnosed.  The examiner opined that the Veteran's bilateral foot pain had no effect on his ability to do activities of daily living completely independently.  The examiner noted that the Veteran was employed as a janitor up until April 2010 and that he was able to do this job primarily because he was able to rest frequently in between standing and sitting, and was able to work without requesting sick leave.  The examiner further noted that the reason the Veteran was not currently working was because he left that job voluntarily due to financial reasons and was in the process of relocating to Atlanta where he had obtained a job to be an orderly.

August 2011 to December 2011 VA treatment records show that during this time period, the Veteran consistently reported that he was exercising at least 3 days a week by walking on his Nordic Trak at home.  He also complained of chronic pain in his feet and ankles, reporting that his orthotics were no longer effective, that current pain medications were not effective in managing his pain, and that he felt he was walking differently because of his pain.  In August 2011, his treating orthopedist noted that the Veteran's description of pain were "rather vague and generalized."  In October 2011, the Veteran indicated that he had several painful spurs in his right foot that he would like surgically corrected.  As a result, in November 2011, the Veteran underwent surgical treatment for his right foot.  Specifically, a cheilectomy of the first MTPJ was performed along with an excision of exostoses along the medial and lateral midfoot.

January 2012 to July 2012 VA treatment records show that during this time period, once the Veteran was able to resume walking after his November 2011 right foot surgery, he reported exercising at least 4-5 days a week by walking on his Nordic Trak at home.  He continued to complain of chronic pain in both feet, and in February 2012, he underwent surgical treatment for his left foot.  Specifically, a cheilectomy of the first MTPJ was performed along with an excision of exostoses along the left midfoot.  

In May 2012, the Veteran reported that about one month earlier, he had been squatting for a long time to do work when his toes started to hurt.  He also complained that he was unable to wear shoes because they squeezed his toes and caused pain.  On physical examination, it was noted that the Veteran was wearing flip flops without any assistive devices.  His muscle strength was 5/5 for all evertors and inverters of the feet, and 4/5 for all dorsiflexors and plantarflexors.  Decreased range of motion as well as mild tenderness was noted in the first MTPJ.  Custom orthotics were prescribed.

In July 2012, the Veteran reported to his primary care provider that his big toes had begun to hurt a few days earlier after doing some home repairs.  He requested a renewal of pain medication (Vicodin), and noted that he had not been sleeping well due to ruminations over his employment situation.  The Veteran's primary care provider declined to prescribe Vicodin because the Veteran was smoking tetrahydrocannabinols.  A few days later, the Veteran returned to the clinic to be fitted for extra deep shoes.  He reported that they fit well and that he felt better when walking.

August 2012 to February 2014 VA treatment records show that the Veteran consistently reported pain and numbness in his feet, which he indicated was worse in the left foot.  In August 2012, he also reported that pain in his toes prevented him from stepping down on them so he tried to ambulate without putting too much pressure on them.  On physical examination, tightness and limited range of motion was noted at the first MTPJ of the left foot.  Pain upon palpation of the midfoot and hallux of the left foot was also noted.  Bony prominence present distal to the anterior ankle on the dorsal midfoot of the left foot also elicited pain upon palpation.  New orthotics were prescribed, which the Veteran picked up in November 2012.  These were modified in February 2013 after the Veteran reported continued issues with the left foot.  

In June 2013, the Veteran complained of burning pain in both his great toe joints, with the pain greater in his left foot.  He noted that the pain had been gradually returning after his foot surgeries, and that he was having difficulty wearing any types of shoes, even with orthotics.  He also reported that he was currently working as a painter.  After an assessment, bilateral hallus limitus was diagnosed along with left exostoses, neuritis, and tinea pedis.  In December 2013, the Veteran reported uncomfortable calluses on his feet, especially the outer soles.  He further noted that he had custom orthotics and after modifications from his last visit, he was fine with them.  On physical examination, well-healed scars were noted on both feet with limited range of motion along the first MTPJ of both feet.  There was also mild lateral deviation of the great toe that was greater in the left foot than on the right.  Callus were noted along the medial hallux interphalangeal joint (IPJ) of both feet, and along the plantar 5th metatarsal head.  In stance without orthotics, the left foot was abducted with heels rectus bilaterally.  There was also a decreased arch.  With orthotics, the foot position improved.  Biomechanically induced lesions plantar lateral feet and plantar hallux IPJ, hallux limitus, and mild pes planus were assessed.

In a December 2013 DBQ, the following conditions were diagnosed: metatarsalgia (1985), hallux valgus (2011 and 2012), and bilateral degenerative arthritis (2011 and 2012).  The Veteran was also noted to have Morton's neuroma and hallux valgus.  He did not have hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, a weak foot, or any other foot injuries.  Scars were noted on his foot, but they were not painful and/or unstable, and they did not measure an area greater than 39 square centimeters.  He also did not use any assistive devices to walk.  The VA examiner opined that the Veteran's foot condition did not impact his ability to work.  

In February 2014, an addendum medical opinion was obtained to supplement the December 2013 DBQ.  This opinion was provided by a different physician, as the examiner who had conducted the December 2013 DBQ was no longer available.  In the addendum medical opinion, the examiner opined that the Veteran's hallux valgus and degenerative arthritis were less likely than not related or due to his service-connected metatarsalgia of the toes of both feet.  The rationale for this opinion was that the former conditions were not caused by the latter condition.  The examiner further stated that he had discussed these findings with the Chief of Podiatry, who had concurred with his opinion.  

Given the above findings, the Board finds that for the appeal periods under consideration, a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected metatarsalgia of the toes of both feet.  The Board again observes that a 10 percent rating is the maximum allowable under DC 5279, and that a higher rating cannot be assigned under this diagnostic code.  Therefore, the Board has considered alternative diagnostic codes to determine whether his service-connected disability warrants a higher rating.

In doing so, the Board finds that higher disability ratings are not warranted under any other diagnostic codes relevant to the metatarsalgia of the toes.  Specifically, a rating higher than 10 percent is not warranted under DC 5283, as there is no objective evidence of moderately severe malunion or nonunion of the tarsal or metatarsal bones.  See December 2013 DBQ (noting the absence of malunion or nonunion of tarsal of metatarsal bones).  Likewise, there is no objective evidence of a moderate foot injury that is attributable to either of the Veteran's metatarsalgia of the toes in both foot, which would warrant a separate 10 percent rating for each foot under DC 5284.  There is also no objective evidence that when considered bilaterally, the Veteran's metatarsalgia of the toes in both feet would be analogous to a moderately severe other foot injury.  In this regard, the Board notes that the Veteran's service-connected disability involves only the metatarsalgia of the toes and is thus not comparable to a moderate or moderately severe foot injury.  See December 2013 DBQ (noting that the Veteran did not have any other foot injuries, other than those separately diagnosed).  

While not shown to be applicable in this case, the Board further notes that a 10 percent rating is the maximum rating assignable under DCs 5277 (bilateral weak foot), 5280 (unilateral hallux valgus), and 5281 (severe, unilateral hallux rigidus).  See 38 C.F.R. § 4.71a.  The Veteran is not shown to have pes cavus so as to warrant a higher rating under DC 5278, and DC 5171 pertaining to amputation of the great toe is similarly not for application.  See id.; 38 C.F.R. § 4.63.  
In reaching the above determination, the Board acknowledges that the objective evidence of record reveals multiple diagnoses related to the foot, including but not limited to bilateral pes planus, hallux valgus, hallux limitus, neuritis, exostoses of the feet, and degenerative arthritis.  However, service connection has not been awarded for any of these conditions and there is no indication that these diagnoses are manifestations of the Veteran's service-connected metatarsalgia of the toes of both feet.  Significantly, in February 2014, a VA examiner opined that the Veteran's hallux valgus and degenerative arthritis were not related to his service-connected disability.  These findings were discussed further with the Chief of Podiatry, who is one of the Veteran's treating physicians.  Based upon the foregoing, the Board finds that it would be inappropriate to assign a disability rating under DC 5276 (acquired flatfoot) or any other diagnostic code other than DC 5279.

The Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, in finding that a rating greater than 10 percent is not warranted.  Where, as here, a disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (Dec. 12, 1997).  Essentially, the evidence does not support the assignment of higher disability ratings at any time during the pendency of the appeal periods under consideration.  

In making this determination, the Board has considered the Veteran's statements that the metatarsalgia of the toes in both of his feet warrant a higher disability rating.  However, while he is competent to report his symptoms to the extent that they come from his senses, he is not competent to identify a specific level of disability relating to a an appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical providers who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with their examinations.  The medical findings, as provided in the examination reports, directly address the criteria under which the Veteran's disability is evaluated, and the Board finds no reason to question their competency or adequacy.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected metatarsalgia of the toes of both feet are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the schedular rating criteria reasonably describe the Veteran's level of disability.  Specifically, and as was explained above, the Veteran's metatarsalgia of the toes is manifested by pain, dullness, and discomfort, which are directly contemplated by the 10 percent scheduler rating currently assigned.  There is no indication in the record that the Veteran suffers from any additional symptoms that are related to his service-connected disability but not contemplated by the schedular criteria.  Thus, the Board finds that the schedular evaluation is not inadequate.  Additionally, even if the schedular criteria were not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  

2. Entitlement to extension (beyond April 30, 2012) of a temporary total convalescence rating for metatarsalgia of the toes of both feet.

A January 2012 rating decision assigned the Veteran a temporary total rating for his metatarsalgia of the toes of the right foot based on surgical treatment necessitating convalescence, effective from November 18, 2011, to May 1, 2012.  The Veteran has expressed disagreement with the length of the temporary total rating because he subsequently had surgical treatment for his metatarsalgia of the toes of the left foot in February 2012, and seeks an extension.



a. Law.

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Rating Schedule, when it is established that treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or, 3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

Extensions of temporary convalescent ratings, for up to three months beyond the initial three months are available for items (1), (2), and (3) above; and approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, for items (2) or (3) above.  38 C.F.R. § 4.30(b).

b. Application.

In a statement received in March 2011, the Veteran's treating podiatrist, D.C.R., noted that the Veteran had various foot diagnoses for which he desired surgical treatment.  He stated that he had explained to the Veteran that "he would be out of work approximately 2 months per foot."

In a statement received in November 2011, another one of the Veteran's treating podiatrists, K.G., noted that the Veteran had recently undergone surgical treatment for the right foot.  She anticipated that the Veteran's period of disability would "extend through April 2012 barring any unforeseen complications," and that "[h]e should be able to resume all normal activities beginning May 1, 2012."

Based upon K.G.'s statement, in a January 2012 rating decision, the RO awarded a temporary total rating, effective from November 18, 2011 (date of the surgery), to May 1, 2012.  
In a March 2012 statement, K.G. noted that Veteran had undergone surgical treatment for the left foot in February 2012, and that she anticipated his period of disability would "extend through July 2012 barring any unforeseen complications."  She further stated that the "[h]e should be able to resume all normal activities beginning August 1, 2012."

Despite K.G.'s statement that the Veteran would be disabled through July 2012 as a result of his left foot surgery, the Board finds that all evidence in the record regarding the Veteran's convalescence following the November 2011 and February 2012 surgeries is to the effect that after April 30, 2012, convalescence was no longer needed.  Significantly, the record does not show (and the Veteran does not assert) that after either of the foot surgeries, there were any severe postoperative residuals such as incompletely healed surgical wounds, immobilization of one major joint or more, immobilization equivalent to a body cast, or that the Veteran was confined to his house for needed continued use of a wheelchair or crutches (with regular weight bearing prohibited).  

To the contrary, the Veteran's treatment records show that subsequent to the November 2011 right foot surgery, he reported during his 2-week post-operative, follow-up visit that he had been taking walks outside daily as advised.  During his 1-month post-operative, follow-up visit, he reported that he had no complaints and was doing very well with good hallux mobility.  In a January 2012 post-operative, follow-up visit, it was further noted that his right foot post-operative incision sites were clean and dry.  Similarly, post-operative visits following the Veteran's left foot surgery show that by March 2012, the Veteran was ambulating on his own without orthotics.  It was further noted that he was progressing "as expected."  

The crux of the Veteran's argument for an extension of his temporary total convalescence rating is that he was told it would run from November 2011 to May 2012 for the first surgery on the right foot, and that it would run from February 2012 to August 2012 for the second surgery on the left foot.  While the statements submitted by K.G. in November 2011 and March 2012 support these contentions, it is once again emphasized that the objective evidence shown in the Veteran's treatment records shows that he did not require total convalescence beyond the two months following each foot surgery.  This is consistent with the first statement submitted in March 2011 by D.C.R., who had estimated and explained to the Veteran that he would be out of work approximately two months per foot.  

While the Board acknowledges the Veteran's assertions that he feels his temporary total convalescent rating should have been assigned through July 2012, the clinical findings outweigh his lay assertions regarding the severity of his postoperative residuals, and an extension (beyond April 30, 2012) of the temporary total convalescence rating is not warranted.  

3. TDIU

In various statements, including the September 2012 notice of disagreement (NOD), the Veteran, has indicated that his service-connected metatarsalgia of the toes of both feet makes it difficult for him to continue in his "regular professions" as a locksmith and maintenance technician.  

a. Law

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

b. Application

The Veteran's sole service-connected disability is his metatarsalgia of the toes of both feet, which is rated 10 percent disabling.  Therefore, he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  The Board will instead consider whether the Veteran is entitled to consideration for extraschedular rating under 38 C.F.R. § 4.16(b).  

In various statements, the Veteran has alleged that his service-connected disability impacts his employability in that he can no longer perform the functions required by his former profession as a locksmith and maintenance technician.  He has provided, as an example, that he can no longer climb ladders.  He has also stated that he requires a profession that allows him to take frequent breaks to rest his feet.  See, e.g., June 2011 statement from Veteran, September 2012 NOD, and May 2014 Board hearing transcript, pp. 5-6. 

The evidence of record includes VA treatment records which show that, in his social history, the Veteran is frequently noted as having been a former maintenance technician who is currently unemployed.  In February 2011, the Veteran reported that he might be moving to Georgia for a new job at the VA Medical Center in Atlanta.  In May 2012, he reported increased pain in his feet and swelling in the toes after squatting for a long period of time to do yard work.  In July 2012, he reported that he had not been sleeping well due to ruminations and concern over his employment situation.  In June 2013, he reported that he was working as a painter.

On April 2011 VA examination, the Veteran's functional limitations were noted as being unable to walk or stand for more than 15 minutes before needing to rest to alleviate the pain in his feet.  He also noted that he was unable to run, jump, or climb, and had difficulty performing squatting exercises due to the pain in his feet.  The examiner opined that the Veteran's bilateral foot pain had no effect on his ability to perform activities of daily living completely independently.  He noted that the Veteran had been employed as a janitor until April 2010, and that he had been able to do this job primarily because he was able to rest frequently in between standing and sitting.  The examiner noted further that the Veteran left the job voluntarily because of financial reasons, and was moving to Atlanta where he had a job with the Atlanta VAMC.

In a June 2011 statement, the Veteran responded to portions of the April 2011 VA examination report and stated that he had downplayed his symptoms to the examiner.  He noted that although he left his prior employer for financial reasons, that was only half the reason.  The other reason he left the job was because it required him to do things he could no longer handle with ease, such as climbing a ladder to change lightbulbs.  He also disputed that he had ever been a janitor, noting that he had been a maintenance technician, and explained that although he had considering moving to Atlanta for a new job, he was not sure it would happen.  He explained that although he would have been taking the job of an orderly at the Atlanta VAMC, which would have required walking, he believed it would have been a less stressful job, which is why he would have accepted the job if he had gotten it.

In the December 2013 DBQ, the examiner opined that the Veteran's foot condition did not impact his ability to work.

At the May 2014 hearing before the Board, the Veteran testified that he had been a maintenance technician for over 20 years but could no longer do the work because he could not get on ladders.  He also could not squat like he used to, be on his toes or knees, and experienced difficulties going up and down stairs because of his ankles.  The Veteran stated that he currently performed maintenance-type activities in order to make ends meet.  As an example, he noted that he was a locksmith and could do "something with locks."  Therefore, he could do some work, just not a lot of work.  He also noted that he had not applied for disability from the Social Security Administration, and actually desired to work.  The Veteran explained that he was "trying to get employment," and wanted to be retrained, but did not quality for VA's vocational rehabilitation program.  He also noted that it was difficult to get a job at his age (50).

Based on the foregoing, the Board finds that the Veteran's service-connected metatarsalgia of the toes of both feet is not so exceptional or unusual as to warrant referral to the Director of VA's Compensation Service for extraschedular consideration.  Initially, the Board notes that the Veteran has several disabilities of the feet and ankles, all of which affect his ability to walk for long periods of time, climb, squat, or get up and down stairs.  However, the only disability for which service connection has been established is his metatarsalgia of the toes of both feet.  

Giving consideration only to the Veteran's metatarsalgia of the toes of both feet, and without consideration of his other disabilities, age, or current status of employment, the Board does not find that the symptoms from this disability render him unable to secure or follow a substantially gainful occupation.  By his own admission, the Veteran has stated that he would like to be employed and has indicated that he would be, if opportunities presented themselves.  In this regard, the Board acknowledges the Veteran's statements that he has been a maintenance technician for over 20 years, and that he feels he lacks the training to secure a new employment that would accommodate his service-connected disability.  However, the record also shows that while the Veteran may not be able to perform all scopes of maintenance work due to his service-connected disability, he is still able to perform some.  For example, the Veteran has reported doing work as a painter.  He also testified at the May 2014 Board hearing that he can do locksmithing work.  Significantly, the December 2013 VA examiner also opined, after conducting a full physical evaluation of the Veteran's service-connected disability, that his foot condition did not impact his ability to work.
In conclusion, and for the reasons noted above, the preponderance of the evidence is against a finding that the Veteran is unemployable because of his service-connected disability, alone.  Accordingly, his claim for TDIU is denied.


ORDER

A rating in excess of 10 percent for metatarsalgia of the toes of both feet is denied.

The appeal seeking an extension of a temporary total convalescence rating beyond April 30, 2012, is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


